           Case 2:19-cv-02025-GMN-VCF Document 13 Filed 04/27/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      TIFFANY MARKLEY,
4
                           Plaintiff,
5                                                          2:19-cv-02025-GMN-VCF
      vs.                                                  ORDER
6     GLEESON & ASSOCIATES, LLC,
7                           Defendant.
8           Before the Court is Plaintiff’s Motion to Extend Time to file her Motion for Final Default Judgment
9    (ECF NO. 11).
10          Plaintiff has given sufficient reason to extend the time to file the motion for default judgment.
11          Accordingly, and good cause appearing,
12          IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Time to file her Motion for Final
13   Default Judgment (ECF NO. 11) is GRANTED.
14          IT IS FURTHER ORDERED that the time to file the Motion for Default Judgment is extended to
15   July 1, 2021. No request for further extensions will be granted.
16          DATED this 27th day of April, 2021.
                                                                  _________________________
17
                                                                  CAM FERENBACH
18                                                                UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25
